Citation Nr: 9931079	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  91-49 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with alcohol abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

According to the most recent certification of service dates 
from the National Personnel Records Center (NPRC) in March 
1995, the veteran had continuous active service that extended 
from July 6, 1966 to December 31, 1990, as well as other 
reserve duty.

The current appeal arose from May and July 1991 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In May 1991, the RO, in 
pertinent part, denied entitlement to service connection for 
a right elbow disorder; and granted entitlement to service 
connection for PTSD, residuals of a shrapnel wound of the 
left knee, each with assignment of a 10 percent evaluation.  
The RO also granted entitlement to service connection for 
arthritis of the right knee, bilateral defective hearing, and 
hiatal hernia, each with assignment of noncompensable 
evaluations.  The above favorable determinations were made 
effective January 1, 1991.

In July 1991 the RO denied entitlement to service connection 
for alcohol abuse as secondary to service-connected PTSD.

In July 1992 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In June 1993 the RO affirmed the determinations previously 
entered.

In March 1994 the Board remanded the case to the RO for 
further development and adjudicative actions.

In October 1995 the RO granted entitlement to service 
connection for a right shoulder disorder with assignment of a 
noncompensable evaluation, and affirmed the determinations 
previously entered.

Jurisdiction of the veteran's claim was assumed by the 
Denver, Colorado RO.  In August 1996 that RO affirmed the 10 
percent evaluation for residuals of a shrapnel wound of the 
left knee, and granted entitlement to an increased 
(compensable) evaluation of 10 percent for traumatic 
arthritis of the left knee.

In January 1997 the Board granted entitlement to service 
connection for alcohol abuse as secondary to service-
connected PTSD, remanded the issue of entitlement to an 
increased evaluation for PTSD with alcohol abuse, granted an 
increased evaluation of 20 percent for residuals of a 
shrapnel wound of the left knee, and denied entitlement to 
increased evaluations for arthritis of the right knee, 
bilateral hearing loss, and hiatal hernia.

In February 1997 the RO implemented the Board's decision by 
assigning an increased evaluation of 20 percent for residuals 
of a shrapnel wound of the left knee, and associated alcohol 
abuse with the service-connected PTSD.

In February 1999 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD with alcohol abuse 
effective January 1, 1991.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  PTSD with alcohol abuse is not manifested by occupational 
and social impairment with reduced reliability and 
productivity and is not manifested by considerable impairment 
of the ability to establish or maintain affective or 
favorable relationships with people or considerable 
industrial impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD with alcohol abuse have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996); 38 C.F.R. § 4.130; Diagnostic Code 9411;  61 
Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the veteran, in 
pertinent part, submitted a claim of service connection for 
PTSD in January 1991.  

In March 1991 the veteran underwent, in pertinent part, a VA 
examination for PTSD.  He reported nightmares as well as 
flashbacks about combat at least three times per week.  He 
reported problems with sleeping.  He reported feeling like a 
misfit in society.  He reported being married for 14 years 
and attending a Baptist church.  He stated that he otherwise 
did not get out much or mix with people.  A history of 
alcohol abuse was noted, but he reported that he had quit in 
September 1980.  

On examination, the veteran was well-oriented with an 
adequate attention span.  He appeared somewhat tense.  His 
judgment and insight were described as fair.  Relationships 
were reported as being diminished and his temper was noted as 
being short.  He reported feeling depressed but denied crying 
spells or suicidal ideation.  He denied feeling manic and 
denied hallucinations, delusions, and paranoia.  He did 
report being afraid to fall asleep.  The diagnosis was PTSD 
with depression.  His incapacity was found to be moderately 
severe.  

Medical records from the Mt. Vernon VA Medical Center (VAMC) 
show treatment for PTSD between February 1991 and June 1991.  
The veteran reported feeling anger toward himself, employers, 
and family members; however, he also reported that he was 
able to engage in satisfactory relationships some of the 
time.  He reported being irritable most of the time but 
stated that he was rarely violent toward others.  He denied 
any excessive alcohol use.  

He reported feeling rarely comfortable around other people 
and rarely feeling good about himself.  He denied ever 
thinking about or attempting to kill himself.  He reported 
feeling depressed, having a loss of interest in previously 
enjoyed activities, and feeling alienated from other people.  
Progress notes from Mt. Vernon VAMC through June 1991 noted 
some improvement of symptoms with medication.  

The RO granted service connection for PTSD in May 1991, 
assigning a 10 percent rating.  The veteran, in pertinent 
part, appealed this decision.  

Progress notes from August and November 1991 from the Mt. 
Vernon VAMC show that the veteran was reporting symptoms of 
depression as well as continued nightmares two to three times 
per week.  However, he reported that he was having some 
success in interrupting the nightmares and that he was 
usually able to cope with the distress of his combat 
memories.  

In July 1992 the Board, in pertinent part, remanded the issue 
of entitlement to an evaluation in excess of 10 percent for 
PTSD for further development.  The Board again remanded this 
issue in March 1994 for further development.  

In July 1994 the veteran underwent, in pertinent part, a VA 
examination for PTSD.  He reported occasional memories and 
nightmares about Vietnam, and that certain objects or 
situations would trigger more vivid memories at times.  He 
reported subjective experience of such memories.  He reported 
anger and persistent avoidance of any thoughts, feelings, 
activities, or situations which might remind him of Vietnam.  
He reported loss of interest in significant activities and 
difficulty with expressing his feelings.  

It was noted that the veteran was currently employed as the 
Clinical Director of the Psychiatric Facility at Phillips 
County Regional Medical Center.  He reported that he was an 
excellent therapist but also very distant.  He reported sleep 
disturbance, low energy and appetite, and occasional feelings 
of helplessness, hopelessness, guilt, and worthlessness.  He 
stated that his mood was always depressed and admitted to 
having suicidal thoughts after his retirement from the 
military in 1990.  

He admitted to problems with some impulsive behaviors and 
stated that he would engage in sexual activity with 
prostitutes approximately every other month.  He admitted to 
irritability, angry outbursts, hypervigilance, increased 
startle response, difficulty concentrating, and difficulty 
completing projects.  

On objective examination, the veteran displayed good grooming 
and hygiene, and maintained adequate eye contact.  His speech 
was described as normal and his thoughts were organized and 
goal directed.  He denied any current homicidal or suicidal 
thoughts, and he denied psychotic symptoms such as 
hallucinations, paranoia, thought insertion, thought 
withdrawal, thought broadcasting, or ideas of reference.  He 
was alert and thoroughly oriented.  Recent and remote memory 
appeared to be intact, as were insight and judgment.  The 
diagnoses were PTSD, dysthymia, and a history of alcohol 
abuse in remission.  The examiner concluded that the 
veteran's alcoholism was precipitated by the stress of 
Vietnam.  He also concluded that the veteran's PTSD symptoms 
were at least moderate.  

In January 1997 the Board, in pertinent part, granted service 
connection for alcoholism as secondary to PTSD and remanded 
the issue of entitlement to an increased evaluation for PTSD 
for further development.  

In March 1997 the veteran underwent a VA examination.  He 
reported that he had started drinking again in February 1996 
and continued to somewhat excessively until November 1996 
when he decreased to moderate consumption.  It was also noted 
that his second wife had initiated divorce proceedings 
against him in December 1995 with a finalization in October 
1996.  

He reported that he was currently working, he was doing well, 
and he enjoyed the position.  He reported feeling reluctant 
to initiate relationships.  However, he was also noted as 
performing well in a leadership position.  He also reported 
going shopping just to be around people when he was feeling 
isolated.  

On examination, the veteran presented information in an 
organized fashion and showed no looseness of thought 
associations.  He appeared competent and in charge of 
himself.  He was oriented as to time, person, and place.  It 
was noted that he had some on-going symptoms of PTSD that 
were at times mildly distressing, but readily manageable.  
The examiner concluded that his adjustment had been disturbed 
in recent years in response to the separation and divorce 
from his wife.  The examiner concluded that he did not have a 
substantial increase in his symptoms of PTSD.  He concluded 
that it was the alcohol and dysphoric reaction that had been 
more compromising, and the examiner concluded that these were 
not secondary to PTSD, but were rather in response to his 
separation from his wife.  A global assessment of functioning 
(GAF) of 65 was assigned for PTSD alone.  

In a September 1998 social work summary, the social worker 
described the veteran as having demonstrated a pattern of 
leaving employment before being fired, particularly while on 
active duty, where he reported being transferred frequently 
due to conflict.  The veteran reported that he left his 
previous post-service employment because he was emotionally 
attacked on the job, could not handle criticism, had poor 
stress management options, wanted to hit people who upset or 
disagreed with him, and felt that it was hard to negotiate.  
The examiner concluded that the veteran demonstrated a rigid 
set of rules and seemed to engage in conflict readily.  When 
asked why he had failed to show for two previous 
appointments, he became angry and aggressive and required 
three to five minutes to calm him down.  

The veteran also reported his history of alcohol abuse.  He 
reported that he had resumed drinking due to the stress of 
his wife leaving him and the stress from his current job.  He 
reported that it enabled him to manage his job better and 
thus have a better chance of not getting fired.  He stated 
that he had no plans to stop drinking.  


The examiner concluded that the current impact of the 
veteran's alcoholism as it related to PTSD coincided.  He 
concluded that the veteran was likely to remain employable.  
He also concluded that the veteran drank to cope better in a 
work environment.  

The veteran underwent a VA psychiatric examination in 
September 1998.  He reported that he was currently working as 
a chief executive officer of an organization that worked as 
an advocate for retired enlisted military personnel.  He 
stated that the job was very stressful and that he was 
looking for another job.  He reported drinking a pint of 
scotch per day and later stated that he consumed up to two 
half gallons of scotch whiskey per week.  

When asked about his current symptoms of PTSD, the veteran 
was described as seeming to be at a loss.  It was noted that 
although he was a trained social worker, he stated that he 
had forgotten the symptoms of PTSD.  However, he did report 
that he would have trouble sleeping if he did not drink to 
sedate himself.  He also reported having bad dreams in the 
morning hours.  He could not describe other symptoms until 
specifically asked by the examiner.  When asked, he stated 
that he had flashbacks and that they may happen at work.

The veteran described being irritable most of the time.  He 
reported that he had a lady friend he was currently living 
with, and that they had been having an on and off 
relationship over the last two years.  He reported some 
problems with concentration.  He also stated that he felt 
angry most of the time, which he attributed to the alcohol.  
He reported passing thoughts of suicide and occasional crying 
spells.  He reported playing golf about 12 times per season, 
but also stated that he was uncomfortable around people.  



On examination, the examiner noted that the veteran readily 
talked about his problems with alcohol and talked to a much 
lesser extent about his PTSD.  He was oriented to time, 
place, and person.  Memory was found to be intact, and his 
affect was appropriate for thought content.  There was no 
indication of any thinking disorder.  It was noted that he 
had admitted consuming a large amount of alcohol the night 
before the examination.  

The diagnoses were PTSD and alcohol abuse.  The examiner 
concluded that the veteran's PTSD was of a mild degree and 
that his alcohol problem was the major problem.  A GAF of 65 
was assigned for PTSD alone, representing mild symptoms and 
mild difficulty in social and occupational functioning.  A 
GAF of 55 was assigned for the combination of PTSD and 
alcohol abuse, representing moderate symptoms and moderate 
difficulty in social and occupational functioning.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 30 percent rating required a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people with 
psychoneurotic symptoms resulting in such reduction of 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent rating required considerable impairment of the 
ability to establish or maintain affective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board "to 
construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for it decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  


A 70 percent rating required that the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating required that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  There 
had to be demonstrable inability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  In evaluating impairment resulting 
from ratable psychiatric disorders, social inadaptability was 
to be evaluated only as it affected industrial adaptability.  
Id.  The principle of social and industrial inadaptability as 
the basic criterion for rating disability from the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produced impairment of earning 
capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful work and 
decrease in work efficiency.  Id.  It was for this reason 
that great emphasis was placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history was.  Id.



Under the revised criteria for mental disorders, effective 
November 7, 1996, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9210 (1999).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  






A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

38 U.S.C.A. § 1110 prohibits the payment of compensation for 
a disability resulting from a veteran's own alcohol or drug 
abuse secondary to a service-connected disorder, thus 
permitting the underlying grant of service connection for 
such disability, albeit without compensation.  Barela v. 
West, 11 Vet. App. 280, 282-283 (1998);  see VAOPGCPREC 2-98; 
38 C.F.R. 3.301(c) (1999).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  






A review of the record indicates that the development 
requested by the Board in its January 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the record shows that the RO scheduled (and the 
veteran attended) a social and industrial survey in September 
1998, and VA psychiatric examinations in March 1997 and 
September 1998.  These examinations are thorough and 
responsive to all the Board's January 1997 remand questions.  

The social survey addressed the veteran's occupational 
history and assessed the current impact of his alcoholism, 
and the psychiatric examinations assessed the severity of his 
PTSD, and each assigned a rating GAF for PTSD.  Both VA 
examination reports indicates that the claims folder was 
reviewed by the examiner.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Thus, the Board finds that the development 
completed in this case is in full compliance with the Board's 
remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

The RO has currently rated the veteran's PTSD with alcohol 
abuse as 30 percent disabling.  The next higher rating (50 
percent) for PTSD under the previous regulations requires 
considerable impairment of the ability to establish or 
maintain affective or favorable relationships with people.  
By reason of psychoneurotic symptoms  the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  



Under the current regulations, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

After a careful review of the evidence, the Board concludes 
that the veteran's PTSD does not warrant an initial rating in 
excess of 30 percent under either the previous or amended 
regulations.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The evidence does not indicate that PTSD causes considerable 
social or industrial impairment and he has not displayed 
symptoms on examination such as circumstantial, 
circumlocutory, and stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term and short-term memory; 
impaired judgment and abstract thinking.  

While the record shows evidence of some problems with social 
and employment relationships, the record also shows that he 
was able to maintain his second marriage for over fourteen 
years, and reported during the most recent VA examination 
that he was currently living with a lady friend.  While the 
veteran has reported not feeling comfortable around people, 
he reported during the March 1997 VA examination that he 
would go shopping just to be around people when he was 
feeling isolated.  He reported at the September 1998 VA 
examination that he plays golf around a dozen times a season.  
In addition, it was noted that the veteran was doing well in 
his employment in a leadership position, and the veteran 
reported that he was doing well with his employment.  





The record also shows that the veteran has consistently been 
able to obtain maintain employment, most recently as a chief 
executive officer.  While the veteran has reported problems 
with stress and with some work relationships, there is no 
indication from the record of the veteran being recently 
terminated from employment.  The social worker specifically 
concluded in September 1998 that the veteran would be likely 
to remain employable.  

On VA examination in September 1998, the veteran reported 
being under great stress at his current job as chief 
executive officer.  However, the examiner concluded that the 
veteran's major problem was his alcoholism rather than PTSD.  
The veteran showed no evidence of a thought disorder on 
examination and his memory was described as intact.  The 
examiner concluded that the veteran's PTSD was of a mild 
degree.  

He further concluded that his PTSD combined with alcohol 
abuse resulted in moderate symptoms and moderate difficulty 
in social and occupational functioning.  As will be 
elaborated below, manifestations of alcohol or drug abuse 
secondary to a service connected condition such as PTSD are 
precluded from compensation.  See Barela, supra.  

The two most recent VA psychiatric examinations specifically 
concluded that the veteran's PTSD was mild.  The GAF rating 
assigned for PTSD alone on both examinations was 65.  Both 
examinations found the veteran to be fully oriented with an 
intact memory and no evidence of looseness of thought 
associations.  Both examinations also noted the veteran's 
proverb response as being appropriately abstract.  The 
veteran reported at the March 1997 VA examination that his 
concentration was quite satisfactory.  The March 1997 VA 
examiner concluded that the veteran's symptoms of PTSD were 
readily managed and only occasionally mildly distressing.  




The Board notes that the July 1994 VA examiner concluded that 
the veteran's PTSD symptoms were at least moderate; however, 
on examination, the veteran displayed organized and goal 
directed thoughts and denied hallucinations, delusions, 
paranoia, and suicidal or homicidal thoughts.  Recent and 
remote memory were described as being intact as were his 
insight and judgment.  He was described as being generally 
cooperative.  

Finally, during the March 1991 VA examination, the veteran's 
PTSD with depression was described as moderately severe.  The 
veteran appeared somewhat tense and he reported diminished 
peer relations and a short temper.  However, his memory was 
described as adequate, and his insight and judgment were 
described as fair.  His attention span was adequate and he 
was described as being oriented as to time, place, and 
person.  He denied hallucinations, delusions, and paranoia.  
In addition, progress notes from October 1991 noted that the 
claimant was having some success in interrupting his 
nightmares and that he was usually able to cope with the 
distress of his combat memories.  

These findings from VA examinations are persuasive evidence 
that the veteran's PTSD does not warrant a 50 percent rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The Board notes that the veteran was service-connected by the 
Board in January 1997 for alcoholism as secondary to PTSD.  
The RO has subsequently rated the veteran's alcoholism with 
PTSD.  The Board also notes that the most recent VA 
examination found that the veteran's PTSD was mild alone and 
moderate when combined with alcoholism.  In February 1999, 
the RO assigned a 30 percent rating, apparently based at 
least in part on the veteran's symptoms of alcoholism as 
discussed in the September 1998 VA examination.  


A veteran is precluded under 38 U.S.C.A. § 1110 from 
receiving payment of compensation for a disability resulting 
from a veteran's own alcohol or drug abuse secondary to a 
service-connected disorder.  See Barela, supra; VAOPGCPREC 2-
98.  Thus, the Board finds that the veteran can not be 
awarded an increase in his rating for service-connected PTSD 
based on manifestations of PTSD in the form of alcohol or 
drug abuse, Barela, supra.

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1999).  

As to the disability picture presented in this case, the 
Board cannot conclude that with respect to PTSD, the 
veteran's disability picture is so unusual or exceptional, 
with such related factors as frequent hospitalization or 
marked interference with employment, factors lacking in the 
veteran's evidentiary record, as to preclude the application 
of the regular schedular criteria.  The Board concludes that 
the 30 percent evaluation granted for PTSD adequately 
compensates the veteran for his psychiatric disability with 
no need to resort to extraschedular evaluation for a grant of 
a higher rating.

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his PTSD on the 
occasion of the grant of service connection by the RO in May 
1991, rather than an increased rating claim where entitlement 
to compensation had previously been established.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  In initial rating 
cases, separate rating can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected PTSD with alcohol abuse.  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD with alcohol abuse is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


